         Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 1 of 16




UNITED STATES DISTRICT COURT                                                 USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                                DOCUMENT
                                                                             ELECTRONICALLY FILED
In re MICHAEL RODGER BROWN,                                                  DOC #:
                                                                             DATE FILED: 2/11/2021
    JENNIFER BROWN,

                               Appellant                          1:20-cv-03943 (MKV)

              v.                                                OPINION AND ORDER

    MICHAEL RODGER BROWN,

                               Appellee.

MARY KAY VYSKOCIL, United States District Judge:

       Appellant Jennifer Brown (“Appellant” or “Jennifer”) appeals from an April 27, 2020,

decision of the Bankruptcy Court (Garrity, J.) which, inter alia, granted in part the Debtor-

Appellee Michael Brown’s (“Appellee” or “Michael”) motion to approve title to and distribution

of the Parties’ marital property and to expunge Jennifer’s Equitable Distribution Claim (the

“April 26 Order”). For the reasons that follow, the April 27 Order is AFFIRMED. Because the

facts and legal arguments regarding this appeal are adequately presented in the briefs and in the

record, Appellant’s request for oral argument on the appeal is denied. See Fed. R. Bankr. Pro.

8019(b)(3).

                                  FACTUAL BACKGROUND

        The facts underlying the dispute before the Court are discussed in detail in Judge

Garrity’s comprehensive Memorandum Decision. See Dkt. No. 112, In re Michael Rodger

Brown, Case No. 18-bk-10617-JLG (Bankr. S.D.N.Y. March 13, 2020), reported at 615 B.R. 725.

The Court recounts them here only to the extent necessary for this decision.

       Jennifer and Michael Brown were married in 2001. Op. at 3. In March 2013, Jennifer

commenced an action in state court to dissolve the marriage (the “Divorce Action”). Op. at 3.

                                                 1
         Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 2 of 16




Shortly thereafter, the state court appointed an accounting firm, Bollam Sheedy Torani & Co.,

LLP CPA (“BST”) to serve as an independent expert in the case. Op. at 3-4. Relevant here, BST

was entrusted to “trace the source, use and application of marital funds acquired and spent since

2006.” Op. at 4. Jennifer also retained an accounting firm, Financial Research Associates

(“FRA”), to act as her own expert and to review the report produced by BST. Op. at 4. Both

firms determined that there were approximately $12.75 million in marital assets for which the

experts could not account. Op. at 4. The Bankruptcy Court labeled them the “Unaccounted For

Marital Assets.”

        While the Divorce Action was pending, on March 5, 2018, Michael filed a voluntary

petition for relief under Chapter 7 of the Bankruptcy Code. Op. at 4. Jennifer filed a contingent

claim in the bankruptcy case. See Op. at 7-8; Claim No. 6, In re Michael Rodger Brown, Case

No. 18-bk-10617-JLG (Bankr. S.D.N.Y. April 4, 2018). Jennifer’s claim asserted a right to an

“equitable distribution” of the Unaccounted For Marital Assets (the “Equitable Distribution

Claim”). Op. at 8.

       After she filed the Equitable Distribution Claim, Jennifer moved to dismiss the

bankruptcy action or, alternatively, for relief from the automatic bankruptcy stay to allow the

Divorce Action to proceed. Op. at 4-5. Michael and the Trustee opposed the motion to dismiss,

but urged the Bankruptcy Court to grant the stay relief. Op. at 6. Michael, however, went

further and asked the Bankruptcy Court to retain exclusion jurisdiction over questions related to

the equitable distribution of marital assets (both then-known and then-unaccounted-for). Op. at

6. The Bankruptcy Court granted the motion insofar as it granted relief from the automatic stay,

Op. at 6, but denied Michael’s motion to reserve the issue of equitable distribution of assets to

the Bankruptcy Court action. Op. at 6-7. In relevant part, the Bankruptcy Court’s Order stated:



                                                 2
          Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 3 of 16




         ORDERED that the Motion is granted to the extent that Jennifer is granted relief
         from the Automatic Stay and leave to continue the Matrimonial Action in all
         respects, including without limitation the determination of temporary and
         permanent support, maintenance, and alimony; the enforcement of state court
         orders for support; and the rendering of judgment determining the nature and
         extent of marital property, the nature and extent of Jennifer’s interest in such
         property, and the equitable distribution of such property, provided that while
         Jennifer is free to seek to collect or obtain any property that is not part of the
         Debtor’s bankruptcy estate, including without limitation post-petition income and
         assets, any distribution of property of the bankruptcy estate and any determination
         of title to assets of the bankruptcy estate, whether for collection of support,
         equitable distribution or otherwise, shall be subject to this Court’s review and
         approval; and it is further

         ORDERED that in the event that Jennifer and the Debtor enter into a settlement
         agreement, any provisions of such an agreement that purports to determine the
         distribution of or title to property of the bankruptcy estate shall not be effective
         with regard to such property without this Court’s review and approval.

Op. at 7; Order, Dkt. No. 17, In re Michael Rodger Brown, Case No. 18-bk-10617-JLG (Bankr.

S.D.N.Y. April 4, 2018) (emphasis added).

         The Divorce Action proceeded to trial in front of a Special Referee. Op. at 8. On July

20, 2019, after several days of trial, Michael and Jennifer reached a settlement of the Divorce

Action, memorialized in a “So-Ordered Term Sheet (the “Term Sheet”). See Op. at 8-9; So-

Ordered Term Sheet, Dkt. No. 85-1 at 41-60 (“Term Sheet”), In re Michael Rodger Brown, Case

No. 18-bk-10617-JLG (Bankr. S.D.N.Y. Nov. 26, 2019). In relevant part, the Term Sheet states:

“The Defendant [Michael] shall pay to the Plaintiff [Jennifer] $2,500,000 as her share of

equitable distribution.” Term Sheet ¶ 2. The Term Sheet provided that the payment would come

from Michael’s post-petition earnings, rather than the marital or bankruptcy estate. 1 Op. at 9.

The Term Sheet also provided that “The Plaintiff [Jennifer] or her agents shall not interfere




1
 Among other provisions, the Term Sheet also provided that Jennifer would provide to Michael, his attorneys, and
the Chapter 7 Trustee an inventory of all marital property she possessed, and then would deliver all marital property
to the Trustee. Term Sheet ¶¶ 4-5. These provisions are not at issue in this appeal.

                                                          3
            Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 4 of 16




and/or block the Defendant’s [Michael’s] bankruptcy action, entitled In re Michael Rodger

Brown in the United States Bankruptcy Court, Southern District of New York, Case No. 18-

10617.” Term Sheet ¶ 21. Finally, the Parties agreed that the Term Sheet would bind them even

in the absence of a more fulsome settlement agreement:

         This Term Sheet is intended to be a fully binding agreement between the parties.
         Although the parties intend to enter into a more detailed agreement, in the even
         they are unable to do so, the Term Sheet shall remain in full force and effect and
         shall constitute an agreement pursuant to DRL § 263(B)(3). 2

Id. ¶ 22.

         On July 30, 2019, the Special Referee overseeing the Divorce Action interrogated both

Jennifer and Michael regarding the Term Sheet. Op. at 11. Most relevant to this action, Jennifer

confirmed that she had read the Term Sheet, discussed it with her lawyers, signed it, and

believed it to be a “fair and reasonable settlement of the economic issues in [the] matrimonial

action.” See Op. at 11-12; Tr. of July 30, 2019 H’rg (“H’rg Tr.”) at 4-7, Dkt. No. 85-1 at 62-82,

In re Michael Rodger Brown, Case No. 18-bk-10617-JLG (Bankr. S.D.N.Y. Nov. 26, 2019).

After allocuting Michael on the same topics and receiving similar answers, the Special Referee

accepted the Term Sheet as the basis for the Parties’ Judgment of Divorce. Op. at 12; H’rg Tr. at

14:8-14. The Parties’ Term Sheet was also so-ordered that day by the Special Referee

overseeing the trial. See H’rg Tr. at 2:23-25.

         The Judgment of Divorce was entered on November 8, 2019. See Op. at 15; Final

Judgment of Divorce, Dkt. No. 85-1 at 23-33, In re Michael Rodger Brown, Case No. 18-bk-


2
  There is no Section 263 of the New York Domestic Relations Law. As best the Court can tell, the Parties intended
the Term Sheet to be an “agreement of the parties” pursuant to Section 236(B)(3) of the Domestic Relations Law.
This section provides for the validity of agreements signed by a husband and wife before or during the marriage and
relating to division of marital property, provisions for custody and care of children, and other issues that may arise if
a marriage is terminated. Because the Court does not rely on this provision of the Term Sheet for anything more
than the finding that the Term Sheet is binding on the Parties, the error in citing to a non-existent (or erroneous)
section of the Domestic Relations Law does not affect the analysis here.

                                                            4
          Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 5 of 16




10617-JLG (Bankr. S.D.N.Y. Nov. 26, 2019). The state court incorporated the Term Sheet into

the Final Judgment of Divorce, including by specifically referencing the payment of $2,500,000

as “[Jennifer’s] share of equitable distribution.” Op. at 15; Final Judgment of Divorce at 6. The

Judgment of Divorce provided that the Term Sheet (along with another stipulation relating to

custody and the July 30 hearing transcript) “shall survive and shall not be merged in this

Judgment.” Op. at 15; Final Judgment of Divorce at 9. 3

         Following entry of final judgment in the Divorce Action, Michael moved in the

Bankruptcy Court for an Order approving the Term Sheet as a settlement of Jennifer’s Equitable

Distribution Claim and filed an objection seeking to expunge Jennifer’s Equitable Distribution

Claim. See Op. at 15; Motion to Approve Title To and Distribution of Marital Property pursuant

to Term Sheet in Matrimonial Action, and Expunge Claim No. 6 of Jennifer Brown pursuant to

11 U.S.C. § 502(A) and Fed. R. Bankr. P. 3007, Dkt. No. 85, In re Michael Rodger Brown, Case

No. 18-bk-10617-JLG (Bankr. S.D.N.Y. Nov. 26, 2019); Notice of Objection, Dkt No. 86, In re

Michael Rodger Brown, Case No. 18-bk-10617-JLG (Bankr. S.D.N.Y. Nov. 26, 2019). The

Chapter 7 Trustee filed a statement in support of the Motion. See Joinder to, and Memorandum

in Support of, Debtor’s Motion, Dkt. No. 92, In re Michael Rodger Brown, Case No. 18-bk-

10617-JLG (Bankr. S.D.N.Y. Jan. 3, 2020). Jennifer opposed the Motion. See Op. at 16;

Opposition to Debtor’s Motion, Dkt. No. 88, In re Michael Rodger Brown, Case No. 18-bk-

10617-JLG (Bankr. S.D.N.Y. December 27, 2019).




3
 As set out in Judge Garrity’s opinion, before final judgment was entered, Jennifer objected to the form of judgment
initially offered by Michael largely based on the same arguments she makes here: i.e. that the Term Sheet did not
foreclose her seeking additional money in the bankruptcy as a result of her claim. However, as Judge Garrity
explains, the state court apparently overruled Jennifer’s objections to the judgment, as it entered Michael’s proposed
judgment without alteration and did not distinguish between the “equitable distribution” payment in the Term Sheet
and the Equitable Distribution Claim Jennifer had filed in the bankruptcy case. See Op. at 15.

                                                          5
        Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 6 of 16




       After argument, the Bankruptcy Court declined to enter any relief approving the Term

Sheet under Federal Rule of Bankruptcy Procedure 9019. April 27 Order at 1; Op. at 16-17.

Judge Garrity held that the Term Sheet was not subject to Court approval because, in granting

Jennifer’s motion for relief from the automatic stay to permit the Divorce Action to proceed, the

Bankruptcy Court only retained jurisdiction over equitable distribution payments to the extent

such payments were to be made from the bankruptcy estate. See Op. at 16-17. Because the

Term Sheet did not provide for any payment from the estate, but instead clearly stipulated that

Michael would make payments from post-petition income, the Court denied as moot Michael’s

request for approval of the Term Sheet as a settlement subject to Bankruptcy Court approval.

Op. at 17.

       The Bankruptcy Court did, however, expunge Jennifer’s Equitable Distribution Claim,

see April 27 Order at 2, explaining in a well-reasoned opinion that Jennifer’s Equitable

Distribution Claim was barred by principles of res judicata. Op. at 25. Specifically, the

Bankruptcy Court found that the Equitable Distribution Claim is the same one “that [Jennifer]

settled in the Matrimonial Action.” Op. at 24-25. As a result, the claim was not enforceable

against the bankruptcy estate or Michael and the claim was expunged. Op. at 25, 38. The

Bankruptcy Court’s expungement of the Equitable Distribution Claim was memorialized in the

April 27 Order. Jennifer timely filed a notice of appeal of that Order. See Notice of Appeal,

ECF No. 1.

       Following briefing of this appeal, Appellant requested oral argument pursuant to Federal

Rule of Bankruptcy Procedure 8019. See Letter to Court, ECF No. 12. However, because “the

facts and legal arguments are adequately presented in the briefs and record, and the decisional




                                                6
         Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 7 of 16




process would not be significantly aided by oral argument,” the Court did not permit oral

argument for this appeal. See Fed. R. Bankr. Pro. 8019(b)(3).

                                    STANDARD OF REVIEW

       On an appeal from the Bankruptcy Court, a District Court reviews de novo conclusions of

law, see Elliot v. Gen. Motors LLC (In re Motors Liquidation Co.), 829 F.3d 135, 152 (2d Cir.

2016) (citing In re Petrie Retail, Inc., 304 F.3d 223, 228 (2d Cir. 2002)), while reviewing

findings of fact for clear error. In re Republic Airways Holdings Inc., 582 B.R. 278, 281

(S.D.N.Y. 2018) (citing In re Bayshore Wire Prods. Corp., 209 F.3d 100, 103 (2d Cir. 2000)). A

finding of fact is clearly erroneous only if this Court is “left with the definite and firm conviction

that a mistake has been committed.” Adler v. Lehman Bros. Holdings Inc. (In re Lehman Bros. 3

Holdings Inc.), 855 F.3d 459, 469 (2d Cir. 2017). The Bankruptcy Court’s “‘[a]pplication of the

principles of res judicata presents a question of law to be reviewed de novo.’” In re Futter

Lumber Corp., 473 B.R. 20, 28 (E.D.N.Y. 2012) (quoting In re Scott Cable Commc’ns., 259 B.R.

536, 542 (D. Conn. 2001)) (alteration in original).

       When considering an objection to a claim pursuant to Section 502(b) of the Bankruptcy

Code, 11 U.S.C. § 502(b), the Parties have alternating burdens of proof. First, “[t]o overcome

the prima facie evidence [of a claim], an objecting party must come forth with evidence which, if

believed, would refute at least one of the allegations essential to the claim.” Sherman v. Novak

(In re Reilly), 245 B.R. 768, 773 (B.A.P. 2d Cir. 2000). If the objecting party succeeds, then the

burden shifts back to the claimant to “prove by a preponderance of the evidence that under

applicable law the claim should be allowed.” Creamer v. Motors Liquidation Co. GUC Trust (In

re Motors Liquidation Co.), No. 12-cv-06074 (RJS), 2013 WL 5549643, at *3 (S.D.N.Y. Sept.

26, 2013) (internal quotation marks omitted). “In determining whether a party has met their



                                                  7
         Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 8 of 16




burden in connection with a proof of claim, bankruptcy courts have looked to the pleading

requirements set forth in the Federal Rules of Civil Procedure.” In re DJK Residential LLC, 416

B.R. 100, 106 (Bankr. S.D.N.Y. 2009). In light of that, the Court analyses the Equitable

Distribution Claim, and Michael’s objection, under the standards for a motion to dismiss a

complaint. Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)); see also Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007))).

                                            DISCUSSION

        This is a straightforward case, and the Bankruptcy Court was correct to expunge

Jennifer’s Equitable Distribution Claim. After she sought and obtained stay relief (over

Michael’s partial objection), the Divorce Action proceeded and finally resolved Jennifer’s right

to equitable distribution, as it must under New York Domestic Relations Law Section 170(7).

Clear principles of res judicata bar the relitigation of Jennifer’s claim to equitable distribution

after the issue was entirely settled in the Divorce Action. Because any claim to an equitable

distribution was barred after the Final Judgment of Divorce was issued, the Equitable

Distribution Claim in the bankruptcy was “unenforceable against the debtor . . . under any

agreement or applicable law . . . .” 11 U.S.C. § 502(b)(1).

        On appeal, Jennifer argues first that the Term Sheet does not waive a claim to “an

equitable share of any concealed assets that may be discovered by the Bankruptcy Trustee.” See

Appellant’s Brief, ECF No. 8, at 15-18. Second, Jennifer argues that the Term Sheet contains no

language specifically releasing her claims and does not “purport to be the entire agreement

between the Parties.” Id. at 18-20. Finally, Jennifer argues that the Bankruptcy Court’s



                                                    8
         Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 9 of 16




application of res judicata was inappropriate and should not bar her claim here. All of these

points are unavailing.

        This case begins and ends with the res judicata analysis. Following final judgment on

the merits in an action, res judicata “‘precludes [a] part[y] . . . from relitigating issues that were

or could have been raised in that action.’” TechnoMarine SA v. Giftports, Inc., 758 F.3d 493,

499 (2d Cir. 2014) (quoting St. Pierre v. Dyer, 208 F.3d 394, 399 (2d Cir. 2000)). In considering

whether the Parties’ Final Judgment of Divorce has res judicata effect, the Court looks to New

York res judicata principles. See In re Sokol, 113 F.3d 303, 306 (2d Cir. 1997) (“[T]he

preclusive effect of a state court determination in a subsequent federal action is determined by

the rules of the state where the prior action occurred[.]”) (citing 28 U.S.C. § 1738); see also

Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984) (“It is now settled that a

federal court must give to a state-court judgment the same preclusive effect as would be given

that judgment under the law of the State in which the judgment was rendered.”).

        Under New York law, res judicata takes effect where (1) the previous action involved an

adjudication on the merits, (2) the previous action involved the parties in the subsequent action,

or those in privity with them, and (3) the claims asserted in the subsequent action were, or could

have been, raised in the prior action. See Pike v. Freeman, 266, F.3d 78, 91 (2d Cir. 2001); see

also Giannone v. York Tape & Label, Inc., 548 F.3d 191, 193 (2d Cir. 2008) (“Under New York

law, a final judgment on the merits of an action precludes the parties or their privies from

relitigating issues that were or could have been raised in that action.” (internal citation omitted)).

As it relates to judgments of divorce, the New York Court of Appeals clearly has stated that “a

final judgment of divorce . . . has the effect of determining the rights of the parties with respect




                                                   9
        Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 10 of 16




to every material issue that was actually litigated or might have been litigated[.]” Rainbow v.

Swisher, 72 N.Y.2d 106, 110, 531 N.Y.S.2d 775, 777 (1988).

       As an initial matter, the Final Judgment of Divorce, which incorporates the Term Sheet

but does not merge the Term Sheet into the judgment, is an order capable of possessing res

judicata effect. A final judgment incorporating a settlement agreement is properly considered a

consent judgment. See, e.g., Arizona v. California, 530 U.S. 392, 414 (2000). It has long been

true that when a final judgment incorporates the parties’ settlement agreement, the resulting

order has preclusive effect for the matters dealt with in the agreement, “since consent decrees are

accorded res judicata effect.” Williams v. Codd, 459 F. Supp. 804, 811 (S.D.N.Y. 1978) (citing

United States v. Southern Ute Indians, 402 U.S. 159 (1971)). Specifically, the final judgment

incorporating the agreement will be res judicata or claim preclusive of any attempt to relitigate

issues settled by the Parties. Arizona, 530 U.S. at 414.

       The Final Judgment of Divorce in this case is entitled to res judicata effect. The Divorce

Action resulted in a final judgment on the merits and the Parties involved were the same as those

involved here. Judgments of divorce in New York are “a final settling of accounts between

marital partners with an equitable interest in all marital property.” Pangea Capital Mgmt. LLC v.

Lakian, 34 N.Y. 3d 38, 46, 132 N.E.3d 618, 624 (2019). In other words, a final judgment of

divorce is a final decision on the merits of a divorce action, capable of being res judicata. E.g.

Levin v. Barone, No. 14-cv-00673 (AJN), 2018 WL 1626526, at *4 (S.D.N.Y. Mar. 29, 2018)

(“[T]he doctrine of res judicata bars this action: [t]he judgment of divorce is a prior judgment on

the merits involving the same parties . . . .” (citing In re Schwartz, 409 B.R. 240, 249 (B.A.P. 1st

Cir. 2008))).




                                                 10
        Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 11 of 16




       It is also clear that the Divorce Action could and did necessarily resolve Jennifer’s claims

related to an equitable distribution of marital property, since such divorce actions normally

resolve “ancillary issues like title to marital property” in addition to termination of the marriage.

See Boronow v. Boronow, 71 N.Y.2d 284, 290, 525 N.Y.S.2d 179, 183 (1983) (“In a matrimonial

action, where the essential objective is to dissolve the marriage relationship, questions pertaining

to important ancillary issues like title to marital property are certainly intertwined and constitute

issues which generally can be fairly and efficiency resolved with the core issue. The courts and

the parties should ordinarily be able to plan for the resolution of all issues relating to the

marriage relationship in the single action.”). Through the Equitable Distribution Claim, Jennifer

now seeks a share of “pre-petition marital assets the Bankruptcy Trustee is able to recover.”

Appellant’s Brief at 18. This clearly is a claim related to the “title to marital property” that

would otherwise prevent “a final settling of accounts between marital partners with an equitable

interest in all marital property.” Boronow, 71 N.Y.2d 284, 290; Pangea Capital Mgmt., 34 N.Y.

3d 38, 46.

       Moreover, New York Domestic Relations Law section 170(7) specifically provides that a

divorce action cannot proceed to final judgment unless “the economic issues of equitable

distribution of marital property . . . have been resolved by the parties, or determined by the court

and incorporated into the judgment of divorce.” N.Y. Dom. Relations L. § 170(7) (emphasis

added). “Equitable distribution” is a term of art in matrimonial law, referring to the division of

assets upon divorce. See, e.g., N.Y. Dom. Relations L. § 236(c)-(d) (discussing the

considerations for calculating the equitable distribution); see also Brett R. Turner, EQUITABLE

DISTRIB. OF PROP. § 1:1 (explaining “equitable distribution” in the matrimonial context). Both

the Term Sheet and the Final Judgment of Divorce refer to payment to Jennifer as “her share of



                                                  11
        Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 12 of 16




equitable distribution.” See Final Judgment of Divorce at 6-7; Term Sheet ¶ 2. Where the Court

and the Parties used that term of art in connection with a matrimonial proceeding to define the

payment to Jennifer, the Court must construe it consistent with that definition to mean that the

Parties settled the equitable distribution issues entirely. This is especially true when New York

law requires that equitable distribution issues be finally resolved before a final judgment will

issue in a divorce case. See N.Y. Dom. Relations L. § 170(7). As a result, it is clear that the

Final Judgment of Divorce, incorporating the Parties’ agreement, finally resolved all issues

related to equitable distribution. Any other equitable distribution claims Jennifer wished to

make, including those contained in the Equitable Distribution Claim to the extent they are

distinct, at least could have been litigated in the Divorce Action. As a result, the Final Judgment

of Divorce is entitled to res judicata effect.

       While not necessary to find that the Final Judgment of Divorce is preclusive of the

Equitable Distribution Claim, Jennifer’s actions in connection with the Divorce Action further

indicate that she was aware that the action would resolve all outstanding questions about the

equitable distribution of property, including with regard to any Unaccounted For Marital Assets.

Any complaint she now makes about her failure to preserve those rights in the Term Sheet or

Final Judgment of Divorce falls squarely on her shoulders.

       First, Jennifer is at least partially responsible for the preclusive effect of the Final

Judgment of Divorce. Specifically, Jennifer sought, and over Michael’s objection obtained,

relief from the automatic bankruptcy stay specifically so that she could litigate equitable

distribution of property in the Divorce Action. In granting Jennifer’s motion for relief from the

automatic stay, the Bankruptcy Court specifically declined to retain jurisdiction over any issues

related to equitable distribution, except to the extent that payments would affect the bankruptcy



                                                  12
        Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 13 of 16




estate. See Order Denying Motion to Dismiss at 2-3, Dkt. No. 17, In re Michael Rodger Brown,

Case No. 18-bk-10617-JLG (Bankr. S.D.N.Y. April 4, 2018). In other words, Jennifer was

aware that, when presented with the question of which action (the bankruptcy or the Divorce

Action) would determine equitable distribution, the Bankruptcy Court determined that the

Divorce Action would finally decide those questions except in the limited circumstance where

any order or agreement purported to involve the bankruptcy estate. Significantly, the Term Sheet

makes clear that the payments fully and finally settling Jennifer’s equitable distribution claims

are to be made not from the bankruptcy estate, but from Michael’s post-petition earnings, thereby

falling clearly outside the of the scope of the bankruptcy case.

       Jennifer was also aware that the Divorce Action could and would adjudicate any

Unaccounted For Marital Assets. In connection with the Divorce Action, Jennifer retained her

own expert accounting firm to trace the Unaccounted For Marital Assets that she now claims

were not subject to resolution in that same action and to review the work of the Court-appointed

accounting firm hired to do the same. At a minimum, Jennifer’s actions indicate that she knew

her right to equitable distribution of any Unaccounted For Marital Assets could be resolved in

the Divorce Action. Thus, when a final judgment was entered in that action, her failure to

litigate the issue fairly may preclude a later claim for the same relief. Jennifer’s failure to

reserve any claims for as-of-yet unaccounted for assets in the Parties’ Term Sheet means that any

claim she might have had was extinguished in the Final Judgment of Divorce. Cf. Giannone v.

York Tape & Label, Inc., 548 F.3d 191, 193 (2d Cir. 2008) (“Under New York law, a final

judgment on the merits of an action precludes the parties or their privies from relitigating issues

that were or could have been raised in that action.” (internal citation omitted))




                                                  13
        Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 14 of 16




       Jennifer’s secondary argument that she was fraudulently induced into signing the Term

Sheet also fails. See Appellant’s Brief at 17; Appellant’s Reply Brief, ECF No. 10, at 1-2. It is

true that a Court may decline to apply res judicata if the “prior judgment was procured by

fraud.” Michelo v. Nat. Collegiate Student Loan Tr. 2007-2, 419 F. Supp. 3d 668, 690 n.9

(S.D.N.Y. 2019) (“New York law . . . provides that a plaintiff may attempt a collateral attack on a

judgment based . . . on . . . a demonstration that the prior judgment was procured by fraud.”

(internal citation omitted)). But, Jennifer has not plausibly alleged such fraud. Jennifer argues

only that Michael “fraudulently concealed” marital assets and that the Final Judgment cannot be

preclusive of any claim she might have to those assets. Appellant’s Brief at 17; Appellant’s

Reply Brief at 1-2.

       This argument is legally insufficient to find that the Final Judgment of Divorce was

procured by fraud. While neither this Court nor the Bankruptcy Court has passed on whether

Michael has concealed any assets, the possibility that he may have done so was known to

Jennifer since the beginning of the Divorce Action. See Op. at 3-4, 32-33. The record plausibly

leads to only one conclusion—the issue of unaccounted for assets was litigated and resolved in

the Divorce Action, since the court appointed an expert and Jennifer herself retained her own

expert to quantify the issues. As the Bankruptcy Court held and as noted above, it is clear that

Jennifer was on notice of the potential existence of concealed marital property, which she now

claims was fraudulently concealed. See Op. at 32-33. While Jennifer did not necessarily know

the amount or extent of unaccounted for assets, she did know that such assets could exist, and

still chose to settle the equitable distribution issue. She cannot now claim that any concealed

funds fraudulently induced her to enter into the Term Sheet or to consent to the Final Judgment

of Divorce. Cf. TIG Ins. Co. v. Glob. Int'l Reinsurance Co., 640 F. Supp. 2d 519, 524 (S.D.N.Y.



                                                14
        Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 15 of 16




2009) (“[A] claim for fraudulent inducement will not lie where the allegedly defrauded party is

on notice from prior disclosures of the likely existence of the allegedly concealed information on

which the claim of fraudulent inducement is based.”).

       Despite knowing of the potential existence of unaccounted for property, Jennifer later

reaffirmed that she had sufficient information about Michael’s finances to enter into the Term

Sheet and to settle her equitable distribution claim. During the July 30, 2019, hearing, when

asked by the Special Referee whether she “ha[d] sufficient information about [Michael’s]

finances to be able to enter into [the Term Sheet],” Jennifer conceded that she did. See H’rg Tr.

at 8:10-15. Throughout the whole process, Jennifer was represented by counsel and the

provisions of the Term Sheet extensively were negotiated. The Court therefore agrees with the

Bankruptcy Court that Jennifer cannot escape the preclusive effects of the Term Sheet and Final

Judgment of Divorce. Op. at 32-38; cf. Bradley v. Bradley, 167 A.D.3d 489, 489, 89 N.Y.S.3d

171, 172 (1st Dept. 2018) (affirming denial of motion to set aside settlement where wife was

“represented by able and experienced counsel, had been involved in negotiations for a period of

time, came close to an agreement two weeks prior to reaching settlement, and spent the entire

day negotiating the final terms of the settlement.”).

       Through her Equitable Distribution Claim, Jennifer attempted to secure some portion of

yet-to-be-discovered marital assets. However, that claim was settled as part of the Term Sheet

and the Final Judgment of Divorce. As a result, res judicata bars the Equitable Distribution

Claim. Because this total defense existed to the claim, the Bankruptcy Court was correct to

expunge the Equitable Distribution Claim pursuant to Section 502(b) after Michael filed an

objection. See Travelers Cas. & Sur. Co. v. Pac. Gas & Elec. Co., 549 U.S. 443, 450 (2007)

(Section 502(b)(1) “is most naturally understood to provide that, with limited exceptions, any



                                                 15
         Case 1:20-cv-03943-MKV Document 14 Filed 02/11/21 Page 16 of 16




defense to a claim that is available outside of the bankruptcy context is available in

bankruptcy.”); see also In re LightSquared Inc., 504 B.R. 321, 336 (Bankr. S.D.N.Y. 2013) (the

“language could not be plainer – if a claimant would be estopped under non-bankruptcy law

from having a valid claim against the debtor, a party may seek disallowance of the claim under

section 502(b)(1).”).

         The Court has reviewed Appellant’s remaining arguments and finds them to be without

merit.

                                         CONCLUSION

         For the reasons stated here, the April 27 Order of the Bankruptcy Court is AFFIRMED.

This case is remanded for further proceedings consistent with this opinion.



SO ORDERED.


                                                      _________________________________
                                                       ___
                                                        _ ______
                                                              __ _______
                                                              __
                                                              ____        _______
                                                                          __    ______________
                                                                                            ______
                                                                                               __
                                                                                               __
Date: February 11, 2021                                     MARY
                                                            MAARY KAY  AY Y VYSKOCIL
                                                                             VYSK KOCO IL
      New York, NY                                          United
                                                             niitted States
                                                            Un       Sta tess District
                                                                       ate    Distriict Judge




                                                 16
